Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/318,956 filed 1/18/19. Claims 1-19 are pending. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a second clutch to transmit the torque based on a rotation state of a rotor of the motor to be connected to the driven unit, wherein the second clutch cuts off the torque to the driven unit when the reaction torque equals or exceeds a second value larger than the first value in combination with the remaining limitations of claim 1.
Regarding claim 11, the prior art of record fails to show or render obvious angular acceleration of the electric motor based on the control of the electric motor, and operate the actuator of the locking clutch to enable the locking clutch in response to determining that the angular acceleration of the electric motor is equal to, or greater than, a predetermined threshold, wherein the magnetic clutch and the locking clutch are configured to disengage the electric motor from the housing without receiving a command from the controller to disengage the housing in combination with the remaining limitations of claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 6/8/21 with respect to claims 1 & 3-11 have been fully considered and are persuasive. The objection of specification has been withdrawn. The objection of claims 11 & 18 have been withdrawn. The interpretation of claim 7 under 35 U.S.C. 112(f) has been withdrawn. The rejection of claims 6, 7, 9, 10, 12, 15, 18 & 19 under 35 U.S.C. 112(b) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659